TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2020



                                       NO. 03-19-00241-CV


                                     Jason O Gordon, Appellant

                                                  v.

                                     Amanda Martin, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the final modification order signed by the trial court on January 8, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s final modification order. Therefore, the Court affirms the trial

court’s final modification order. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.